 

Exhibit 10.7

RESTRICTED STOCK GRANT NOTICE
UNDER THE
SeaWorld Entertainment, Inc.
2013 OMNIBUS INCENTIVE PLAN
(Employees – Annual Incentive Plan Award)

SeaWorld Entertainment, Inc., a Delaware corporation (the “Company”), pursuant
to its 2013 Omnibus Incentive Plan (the “Plan”), hereby grants to the
Participant set forth below the number of shares of Restricted Stock set forth
below.  The shares of Restricted Stock are subject to all of the terms and
conditions as set forth herein, in the Restricted Stock Agreement (attached
hereto or previously provided to the Participant in connection with a prior
grant), and in the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.

Participant:

[Participant Name]

Date of Grant:

[Date of Grant]

Performance Period:

The period commencing on January 1, 2017 and ending on December 31, 2017 (the
“Performance Period”)

 

Target Number of

Shares of Restricted Stock:

[Target No. of Shares of Restricted Stock]

Maximum Number of

Shares of Restricted Stock

[Maximum No. of Shares of Restricted Stock at Maximum Level of Performance]

Vesting Schedule:

The shares of Restricted Stock shall vest at such times and in such amounts as
set forth in Exhibit A to the Restricted Stock Agreement.

 

 

 

***




 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.


SeaWorld Entertainment, Inc.Participant1

 

________________________________________________________________
By:
Title:

 

 

1

To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

 

 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK AGREEMENT
UNDER THE
SeaWorld Entertainment, Inc.
2013 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
SeaWorld Entertainment, Inc. 2013 Omnibus Incentive Plan (the “Plan”), SeaWorld
Entertainment, Inc., a Delaware corporation (the “Company”), and the Participant
agree as follows.  Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan.

1. Grant of Shares of Restricted Stock.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice.  The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided
therein.  The Company reserves all rights with respect to the granting of
additional shares of Restricted Stock hereunder and makes no implied promise to
grant additional shares of Restricted Stock.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in Exhibit A attached hereto.  With
respect to any share of Restricted Stock, the period of time that such share of
Restricted Stock remains subject to vesting shall be its Restricted Period.

3. Issuance of Shares of Restricted Stock.  The provisions of Section 9(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Shares of Restricted Stock Upon Termination.  The provisions of
Sections 9(b) of the Plan are incorporated herein by reference and made a part
hereof.  In the event the Participant undergoes a Termination, the treatment of
the unvested shares of Restricted Stock shall be set forth in Exhibit A attached
hereto.

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Agreement with reference
to employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Non-Transferability. The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan.  Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock, or of the rights represented thereby, whether
voluntary or involuntary, by operation of law or otherwise, shall vest in the
assignee or transferee any interest or right herein whatsoever, but immediately
upon such assignment or transfer the shares of Restricted Stock shall terminate
and become of no further effect.

7. Rights as Stockholder; Legend. The provisions of Sections 9(b) and 9(e) of
the Plan are incorporated herein by reference and made a part hereof; provided,
that any cash or in-kind dividends paid with respect to the shares of Restricted
Stock which have not, prior to the record date of the dividend, become vested
shall be withheld by the Company without interest and shall be paid to the
Participant only when, and if, such shares of Restricted Stock shall become
vested pursuant to Section 2.  

8. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.

 

 

--------------------------------------------------------------------------------

 

 

9. Notice.  Every notice or other communication relating to this Restricted
Stock Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Corporate Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records.  Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.

10. No Right to Continued Service.  This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

11. Binding Effect.  This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee.  No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Clawback/Forfeiture.  Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity, then the Committee may, in its sole discretion, take
actions permitted under the Plan, including: (i) cancel the shares of Restricted
Stock, or (ii) require that the Participant forfeit any gain realized on the
vesting of the Restricted Stock, and repay such gain to the Company.  In
addition, if the Participant receives any amount in excess of what the
Participant should have received under the terms of this Restricted Stock
Agreement for any reason (including without limitation by reason of a financial
restatement, mistake in calculations or other administrative error), then the
Participant shall be required to repay any such excess amount to the
Company.  Without limiting the foregoing, all shares of Restricted Stock shall
be subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with applicable law and applicable Company policies.

14. Governing Law. This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this Restricted Stock Agreement, the Grant Notice or the Plan to
the contrary, if any suit or claim is instituted by the Participant or the
Company relating to this Restricted Stock Agreement, the Grant Notice or the
Plan, the Participant hereby submits to the exclusive jurisdiction of and venue
in the courts of Delaware.

15. Plan. The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.

 

 

2

 

--------------------------------------------------------------------------------

 

Exhibit A

 

1. Normal Vesting of Restricted Stock.  

 

(a) The Performance Period shall mean the period from January 1, 2017 to
December 31, 2017.  Fifty percent (50%) of the “Target Number of Shares of
Restricted Stock” provided on the Grant Notice will be eligible to be earned
based on the Adjusted EBITDA Component (as set forth in Section 1(b)(A) below),
thirty percent (30%) of the “Target Number of Shares of Restricted Stock”
provided on the Grant Notice will be eligible to be earned based on the Total
Revenue Component (as set forth in Section 1(b)(B) below) and twenty percent
(20%) of the “Target Number of Shares of Restricted Stock” provided on the Grant
Notice will be eligible to be earned based on the EBITDA Margin Component (as
set forth in Section 1(b)(C) below), in each case, (based on a multiple from
zero percent (0%) up to a maximum of two hundred percent (200%)) pursuant to
Section 1(b) below at the end of the Performance Period and the Earned Amount
(as defined below) will be eligible to become vested pursuant to Section 1(c)
below.  The Adjusted EBITDA Component, the Total Revenue Component and the
EBITDA Margin Component below shall collectively be referred to herein as the
“Performance Components” and the applicable portion of the “Target Number of
Shares of Restricted Stock” shall each be referred to herein as the applicable
“Performance Component Percentage”.

 

Performance Component

Performance Component Percentage

Adjusted EBITDA

50%

Total Revenue

30%

EBITDA Margin

20%

 

(b) During the first ninety (90) days of the Performance Period, the Committee
will determine:

 

(A) Adjusted EBITDA Component.  A projected Adjusted EBITDA target for the
Performance Period (the “Adjusted EBITDA Target”).  For purposes of this Exhibit
A, the term “Adjusted EBITDA” shall mean the Adjusted EBITDA which is publicly
disclosed in (or otherwise calculated in a manner consistent with) the Company’s
earnings release for the applicable fiscal year during the Performance Period.

 

(B) Total Revenue Component.  A projected Net Revenue for the Performance Period
(the “Revenue Target”).  For purposes of Exhibit A, the term “Net Revenue” shall
mean the Company’s net revenue, as reported in (or otherwise calculated in a
manner consistent with) the Company’s Form 10-Ks and Form 10-Qs as filed with
the U.S. Securities and Exchange Commission for the fiscal year during the
Performance Period.

 

(C) EBITDA Margin Component. A projected EBITDA Margin for the Performance
Period (the “EBITDA Margin Target”).  For purposes of Exhibit A, the term
“EBITDA Margin” shall mean the percentage equal to the Adjusted EBITDA divided
by the Net Revenue during the Performance Period.

 

In connection with the foregoing, the Company’s Chief Financial Officer shall
certify in writing to the Committee the Adjusted EBITDA, the Net Revenue and the
EBITDA Margin.

 

Following the completion of the Performance Period, the Committee will determine
the “Actual Performance Percentage” for each Performance Component by
calculating for the applicable Performance Component the percentage by which the
Adjusted EBITDA, Net Revenue and EBITDA Margin, as applicable, met or exceeded
the Adjusted EBITDA Target, Revenue Target and EBITDA Margin Target,
respectively.   The number of shares of Restricted Stock that will be earned
(the “Earned Amount”) with respect to each Performance Component will be based
on the achievement of the Actual Performance Percentage as set forth in the
table below times the applicable Performance Component Percentage set forth in
the table above:

 

Actual Performance Percentage for the Adjusted EBITDA Component*

Percentage of Restricted Stock Earned for the Adjusted EBITDA Component***

Actual Performance Percentage less than [threshold]%

0%

Actual Performance Percentage greater than or equal to [threshold]%

30%

Actual Performance Percentage greater than or equal to [target]%

100%

Actual Performance Percentage greater than or equal to [maximum]%

200%

* For an Actual Performance Percentage at least equal to [threshold]% which
falls in between the levels set forth in the table above, the Committee shall
apply straight-line interpolation to determine the Earned Amount for the
Adjusted EBITDA Component, provided that in no event shall the Earned Amount
exceed 200% of such Performance Component.  



 

 

--------------------------------------------------------------------------------

 

 

Actual Performance Percentage for the Total Revenue Component and EBITDA Margin
Component**

Percentage of Restricted Stock Earned for the Total Revenue Component and EBITDA
Margin Component ***

Actual Performance Percentage less than [threshold]%

0%

Actual Performance Percentage greater than or equal to [threshold]%

30%

Actual Performance Percentage greater than or equal to [target]%

100%

Actual Performance Percentage greater than or equal to [maximum]%

200%

** For an Actual Performance Percentage at least equal to [threshold]% which
falls in between the levels set forth in the table above, the Committee shall
apply straight-line interpolation to determine the Earned Amount for the Total
Revenue Component and EBITDA Margin Component, provided that in no event shall
the Earned Amount exceed 200% of any such Performance Component.  

 

*** By way of illustration, if the “Target Number of Shares of Restricted Stock”
is [*] shares of Restricted Stock and the Company’s Actual Performance
Percentage (x) for the Adjusted EBITDA Component is [*]%, (y) for the Total
Revenue Component is [*]% and (z) for the EBITDA Margin Component is [*]%, then
the Earned Amount with respect to Adjusted EBITDA Component, Total Revenue
Component and EBITDA Component will be [*] shares ([*] shares x [*]%),[*] shares
([*] shares x [*]%) and [*] shares ([*] shares x [*]%), respectively.  [*]
shares of Restricted Stock will vest on the date the Committee determines the
Actual Performance Percentages for the Performance Period.

 

The sum of the Earned Amount for each Performance Component is referred to as
the “Total Earned Amount”.  A number of shares of Restricted Stock equal to the
Total Earned Amount will be eligible to vest pursuant to Section 1(c) below.

 

(c) Provided the Participant has not undergone a Termination on or prior to the
last day of the Performance Period, a number of shares of Restricted Stock equal
to the Total Earned Amount shall vest and the restrictions on such shares of
Restricted Stock shall lapse on the date (the “Normal Vesting Date”) the
Committee determines the Actual Performance Percentages of the Performance
Period and the Company publicly discloses the Adjusted EBITDA for the
Performance Period in the Company’s earnings release.  Any remaining shares of
unvested Restricted Stock that do not become vested in accordance with the
preceding sentence (if any) shall immediately be forfeited to the Company by the
Participant for no consideration as of the Normal Vesting Date.  Notwithstanding
anything contained in this Restricted Stock Agreement, the Grant Notice or the
Plan to the contrary, no shares of Restricted Stock shall vest in the event the
Actual Performance Percentage for the Adjusted EBITDA Component is less than
[threshold]% and, in such event, all shares of Restricted Stock shall
immediately be forfeited to the Company by the Participant for no consideration
as of the Normal Vesting Date.  

 

2. Treatment of Shares of Restricted Stock Upon Termination.

 

Notwithstanding anything to the contrary in Section 9(c)(ii) of the Plan, in the
Event of Participant’s Termination for any reason on or prior to the last day of
the Performance Period, all unvested shares of Restricted Stock shall be
forfeited to the Company by the Participant for no consideration as of the date
of such Termination.  For the avoidance of doubt, in the event the Participant’s
Termination occurs after the last day of the Performance Period but prior to the
Vesting Date, the shares of Restricted Stock shall remain eligible to vest in
accordance with Section 1 of this Exhibit A.

 

 

 

2

 